F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                               MAR 6 2003
                              TENTH CIRCUIT
                                                          PATRICK FISHER
                                                                    Clerk

GWENDOLYN MISHAUN HENRY-
FIELDS,

            Plaintiff - Appellant,

v.

CALVIN R. BURGESS, in his
individual capacity and as President
and CEO; DOMINION
CORRECTIONAL SERVICES LLC,
Board Members, Officers, Subsidiaries
and Stockholders, public and private;
VICKIE SHOECRAFT, in her                        No. 02-6255
individual capacity and in the capacity   (D.C. No. 01-CV-1353-F)
as Corporate Officer or Board Member         (W.D. Oklahoma)
of the Dominion Correctional Services
Limited Liability Corporation, also
acting in the capacity as Warden of the
Central Oklahoma Correctional
Facility; ELIZABETH GIDDINGS-
STEWART, in her individual capacity
and in the capacity of Deputy Warden;
CINDY GILES, in her individual
capacity and in the capacity as
Education Director; JO SMITH,
individually and as Unit Manager;
JACKIE PERRYMAN, in her
individual capacity and as Law Library
Supervisor; CENTRAL OKLAHOMA
CORRECTIONAL FACILITY;
CORRECTIONAL MEDICAL
SERVICES CORPORATION; TEAM
 CANTEEN CORPORATION; KAREN
 COSTA, Law Clerk under supervision
 of the aforesaid defendants; and
 LARRY FIELDS, in his individual
 capacity and as President and Chief
 Executive Officer of Dominion
 Correctional Services Limited
 Liability Corporation,

              Defendants - Appellees,

 and

 CATHY KEATING and DONNA
 JEAN WILLIAMS,

              Defendants.


                            ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY and BALDOCK, Circuit Judges.


       After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
         This is a pro se state prisoner 42 U.S.C. § 1983 civil rights appeal. Ms.

Henry-Fields filed her complaint seeking redress for numerous alleged violations

of her constitutional rights. Among other things, she alleged deliberate

indifference to her medical needs and that the conditions of confinement at

Central Oklahoma Correctional Facility pose a substantial risk to the inmate

population. The magistrate judge issued a report and recommendation detailing

each of Ms. Henry-Fields’ claims.

         After consideration of Ms. Henry-Fields’ objections, the district court

adopted the magistrate judge’s report and recommendation. The district court

denied Ms. Henry-Fields’ request for class certification, granted Dominion

Defendants’ 1 Motion for Summary Judgment because Appellant failed to exhaust

administrative remedies, and dismissed the claims against Defendants

Correctional Medical Services, Inc., and Karen Costa pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim. Ms. Henry-Fields appeals to this

court.

         After a thorough review of the briefs and the record, and for substantially

the same reasons set forth in the district court’s well-reasoned July 26, 2002,



        The Dominion Defendants are: Dominion Correctional Services, L.L.C.,
         1

Central Oklahoma Correctional Facility, Larry Fields, Calvin Burgess, Vickie
Shoecraft, Elizabeth Giddings-Stewart, Denema Merrill, Josh Johnston, Kelly
George, Dana Holden, Ken Goble, Cindy Giles, Jo Smith, Jackie Perryman, and
Robert Cartwright. See Rec., Vol. 3, Doc. 97, at 7 n.6-7.

                                           -3-
Order adopting the magistrate judge’s report and recommendation, we hold that

no relief is available to Ms. Henry-Fields pursuant to § 1983.

      The decision of the trial court is AFFIRMED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -4-